Title: To Thomas Jefferson from Hugh Lennox, 13 September 1806
From: Lennox, Hugh
To: Jefferson, Thomas


                        
                            Sir
                            
                            Kingston Jamaica 13 Septr 1806
                        
                        I had the Honour of writing you the 19th ult in answer to your Letter of 13 June and I now have the farther
                            honour of informing you, that the Hhd of Oranget is now forwarded to Alexandria by the Brigg Collumbia Capt Levering
                            with my request to the Collector to receive it and wait your order
                        I wish it may be what you wished, if not, say what it should be, and the next will be preppaired accordingly,
                            the juice was not filltered fine enough & will require the Cask to be sett up a few days to setle before bottling off,
                            should it want more suggar, be pleased to have so much more added to it, as to meet your tast, I expect to have it in my
                            powr to furnish you in futter with what will be very good, the cost of the ingreadients is below, and I will draw on you
                            for the amount in favour of my Brother in Law James H McCullach Esqr of Baltimore, be assured Sir, that it will at all
                            times and under all circumstances be highly gratifying to me to render you any service in the powr, of 
                  Sir your most obt
                            Hum Servt
                        
                            Hugh Lennox
                            
                        
                        
                            His Excellency Thos Jefferson Esqr
                     
                        
                           
                              1806
                              
                              To Hugh Lennox
                              
                              Dr
                              
                           
                           
                              Septr 10th. 
                              To
                              48 Gallons high prooff midle runing Spirit. @
                              6/8
                              £ 16
                              
                           
                           
                              
                              
                              14 Gallons Lime & Sevill–orange juice 
                              10/
                              
                                 7
                              
                           
                           
                              
                              
                              60 lib Loaf Sugar
                              1/8
                              
                                 5
                              
                           
                           
                              
                              
                              3½ lib Blanched bitter Allmonds
                              10/
                              
                                 1.5
                              
                           
                           
                              
                              
                              Cask
                              
                              
                                 1
                              
                           
                           
                              
                              
                              boat hire to port Royall & other Charges
                              
                              
                                 13.4
                              
                           
                           
                              
                              
                              
                              
                              £ 30.18.4 
                              $92.75
                           
                        
                     
                            
                        
                    